Citation Nr: 1607670	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  11-01 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a prostate disability.  

2.  Whether new and material evidence has been presented to reopen a claim of service connection for residuals of a traumatic brain injury (TBI) to include headaches (also claimed as a head injury and cognitive disorder).  

3.   Whether new and material evidence has been presented to reopen a claim of service connection for a cervical spine disability.  

4.  Entitlement to service connection for a right wrist disability.  

5.  Entitlement to service connection for a left wrist disability.  

6.  Entitlement to service connection for neuropathy of the upper extremities.  

7.  Entitlement to service connection for neuropathy of the lower extremities (also claimed as sciatica).
8.  Entitlement to service connection for tinnitus.  

9.  Entitlement to a compensable rating for bilateral hearing loss.  

10.  Entitlement to a total disability compensation rating based on individual unemployability due to service-connected disability (TDIU).    


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1972 to October 1974 and from August 1976 to January 1986.  This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2010 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In May 2015 a Travel Board hearing was held before the undersigned; a transcript of that hearing is associated with the record.  [Prior to the hearing the Veteran was represented by an attorney who was disqualified from representing veterans before VA.  He elected to proceed with the hearing unrepresented, but was assisted by a VA employee.  He has since appointed the Veteran's Service Organization listed on page 1 as his representative, and they have been afforded opportunity to review the record and present argument on his behalf.] 

The claim of service connection for a cervical spine disability was previously denied by a November 1995 rating decision which became final.  Although the August 2013 rating decision declared that the claim was reopened, and denied it on the merits, the Board must independently consider whether new and material evidence has been presented to reopen the claim, because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claims on the merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The issue is characterized accordingly.

The issues of service connection for a prostate disability, residuals of a TBI, and a cervical spine disability (all on de novo review); service connection for a left wrist disability and for tinnitus; and seeking a compensable rating for bilateral hearing loss and a TDIU rating being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  A July 2003 rating decision declined to reopen the claim of service connection for a prostate disability that was previously denied because the evidence failed to show a chronic prostate disorder that began in or was caused by service; the Veteran did not appeal the denial, and new and material evidence was not received within the following year; that decision is final based on the evidence of record at the time.

 2.  Evidence received since the July 2003 rating decision shows that the Veteran has a chronic prostate disability; relates to an unestablished fact necessary to substantiate the claim of service connection for a prostate disability; and raises a reasonable possibility of substantiating such claim.

3.  A October 2007 rating decision denied the Veteran service connection for residuals of a TBI, finding that although there was a documented head injury in service, there was no evidence of a confirmed diagnosis of the claimed condition and no evidence to link such a claimed condition to the injury in service; he did not appeal the denial, and new and material evidence was not received within the following year; therefore, the October 2007 decision became final based on the evidence of record at the time.

4.  Evidence received since the October 2007 rating decision shows that the Veteran has such disabilities as a cognitive disorder and major depression; relates to an unestablished fact necessary to substantiate the claim of service connection for residuals of a TBI; and raises a reasonable possibility of substantiating the claim.

5.  A November 1995 rating decision denied the Veteran service connection for a cervical spine disability, finding that there was no evidence of the claimed neck injury or residuals thereof during service; he did not appeal the denial, and new and material evidence was not received within the following year; and the November 1995 decision is final based on the evidence of record at the time.

6.  Evidence received since the November 1995 rating decision, shows that the Veteran has cervical spine degenerative joint disease (DJD), relates to an unestablished fact necessary to substantiate the claim of service connection for a cervical spine disability; and raises a reasonable possibility of substantiating such claim.

7.  There is no competent evidence that the Veteran has a right wrist disability.  

8.  There is no competent evidence that the Veteran has neuropathy of the lower extremities other than diabetic neuropathy; he has not established service connection for diabetes mellitus.    




CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a prostate disability may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2015).

2.  New and material evidence has been received, and the claim of service connection for residuals of a TBI to include headaches (also claimed as head injury and cognitive disorder) may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2015).

3.  New and material evidence has been received, and the claim of service connection for a cervical spine disability may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2015).

4.  Service connection for a right wrist disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  Service connection for neuropathy of the lower extremities is not warranted.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Claims
(Prostate Disability, Residuals of TBI, and Cervical Spine Disability)

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the Board's decisions to reopen the claims of service connection for a prostate disability, residuals of a TBI, and a cervical spine disability are favorable to the Veteran, no further action is required to comply with the VCAA.  

Legal Criteria

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2015).  Pursuant to 38 U.S.C.A. § 5108 (West 2014), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

"New evidence" means existing evidence not previously submitted to agency decision makers; "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).
		
For the purpose of determining whether new and material evidence has been received, the credibility of the additional evidence, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

For additional evidence to be new and material, it must relate to an unestablished fact necessary to substantiate the claim.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

Factual Background and Analysis

Prostate Disability

A July 2003 rating decision declined to reopen a claim of service connection for a prostate disability that was previously denied (in June 1996), on the basis that although the evidence showed there was treatment for complaints of pain with urination in service, a chronic residual prostate disability was not shown by service medical records or by postservice evidence.  A July 2003 letter notified the Veteran of the adverse determination and of his appellate rights.  He did not file a notice of disagreement, or submit new and material evidence in the following year.  Thus, the July 2003 rating decision became final, but the claim may be reopened if new and material evidence is received.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156.

The evidence of record at the time of the July 2003 rating decision included service records and VA medical records.  Service department records show that the Veteran served on active duty from September 1972 to October 1974 and from August 1976 to January 1986.  Service treatment records (STRs) show that in a report of medical history in October 1979, the Veteran indicated that he had or had had frequent or painful urination.  He was seen with complaints of pain with urination in January 1984, and the assessment was urinary tract infection versus urethritis and prostatitis.  The same complaints were made in late August 1985, at which time an examination revealed the prostate to be tender.  The assessment was rule out urethritis and prostatitis.  A few weeks prior to that visit, at the time of an August 1985 separation physical examination, the genitourinary system was normal.  Following service, VA medical records show, among other things, that on January 1996 examination the prostate was tender.  In January 2003, the Veteran was seen for complaints related to "chronic prostatitis."  He reported having problems with his prostate in service.  On examination, the prostate was tender, and the diagnosis was prostatitis.  In March 2003, he was seen on follow-up, with complaints of urinary symptoms for over a year; in the assessment, the Veteran's symptoms were suggestive of prostatitis.  

As the unappealed July 2003 rating decision is final based on the evidence then of record, new and material evidence is required to reopen the claim.  38 U.S.C.A. §§ 5108, 7105.  Where, as here, a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been presented.  

Evidence received since the July 2003 rating decision includes VA treatment records and the Veteran's testimony.  The VA medical records show diagnoses of, and treatment for, chronic prostatitis and benign prostatic hypertrophy (BPH) with urinary obstruction.  Thus, the medical evidence received shows a current prostate disability that is chronic, which was not clearly demonstrated at the time of the July 2003 rating decision and which is an unestablished fact necessary to substantiate the claim. 

Further, at a Travel Board hearing, the Veteran stated that he frequently received treatment for prostate problems during service whereby his prostate had "swelled" and that he s now has a diagnosis of BPH for which he takes medication.  From the Veteran's testimony in May 2015, it appears he is attesting to having the same prostate symptoms he had during service, but that he is now on medication to treat the condition.  For the purpose of reopening, the credibility of the evidence, particularly the statements by the Veteran, is presumed.  Such evidence, when considered with the evidence of record in July 2003, constitutes new and material evidence to reopen the claim of service connection for a prostate disability, particularly in light of the low threshold standard for reopening endorsed by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010).  It relates to an unestablished fact necessary to substantiate the claim, namely, a current chronic prostate disability with a link of the current diagnosis to the documented urinary complaints the Veteran made during service.  Accordingly, the additional evidence received, viewed in the context of the evidence already of record at the time of the July 2003 rating decision, raises a reasonable possibility of substantiating the claim, and is both new and material.  Hence, the claim of service connection for a prostate disability may be reopened.  De Novo consideration of the claim is addressed in the remand below.

Residuals of a TBI to Include Headaches

An October 2007 rating decision denied the Veteran service connection for a TBI (or "head injury" as stated in the decision) to include headaches on the basis that there was no evidence of a confirmed diagnosis of the claimed condition and no evidence to link any such current condition to the documented head injury in service.  A letter dated in October 2007 notified the Veteran of the adverse determination and of his appellate rights.  He did not file a notice of disagreement, or submit new and material evidence in the year following.  Thus, the October 2007 rating decision became final, but the claim may be reopened if new and material evidence is received.  38 U.S.C.A. § 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156.

The evidence of record at the time of the October 2007 rating decision included service records and VA medical records.  Service records, as noted previously, show that the Veteran served on active duty from September 1972 to October 1974 and from August 1976 to January 1986.  STRs show that the Veteran was seen with complaints of headache in August 1977, and a severe headache was reported in July 1979, as a side effect from the excision of a sebaceous cyst from the back of the skull.  In February 1981, the Veteran was seen after he sustained a non-specific head injury, when his track hit a tree.  The Veteran's platoon sergeant reported that the Veteran was unconscious for approximately five minutes.  The Veteran reported a bad headache and soreness in the neck on the right side.  The assessment was head injury, non-specific.  On August 1985 separation physical examination, the Veteran's head was evaluated as normal.  VA records show that on a July 2006 VA neurological examination, the Veteran reported that he started to have headaches in service after a motor vehicle accident, and thereafter self-medicated with various substances such as heroin, cocaine, and marijuana.  The diagnosis was migraine headaches.  

As the unappealed October 2007 rating decision is final based on the evidence then of record, new and material evidence is required to reopen the claim.  38 U.S.C.A. §§ 5108, 7105.  

Records received since the October 2007 rating decision include additional VA medical records and the Veteran's testimony.  In April 1996, the VA conducted a psychological evaluation of the Veteran to assist in his application for Social Security Administration (SSA) disability benefits.  The resulting May 1996 report indicates that the Veteran reported having some memory problems as a result of a head injury in 1982; his diagnoses included cognitive disorder, not otherwise specified.  In June 2009, while being treated on the substance abuse treatment unit at VA, the Veteran was referred for and undertook a neuropsychological evaluation.  The resulting July 2009 report noted the Veteran's report of two separate head injuries in the 1980s, one of which involved him as a passenger in a car that drove into a rock/boulder and he briefly lost consciousness.  The Veteran reported difficulty with his memory and expressive language.  The testing revealed a cognitive disorder with deficits in many areas to include in memory and planning.  A poor memory was subsequently documented on other records, such as on a VA emergency room record in June 2013, which also noted a diagnosis of major depressive disorder, recurrent.  (VA treatment records for many years prior to June 2013 show that the Veteran was receiving medication for major depression.)  Thus, the medical evidence received shows a current, chronic cognitive disorder and major depression, which in additional to the earlier claimed headaches may be related to a documented head injury in service.  Such evidence was not apparent at the time of the previous October 2007 rating decision and is an unestablished fact necessary to substantiate the claim. 

Further, at the May 2015 hearing the Veteran attested to problems he believed were a result of TBI, asserting that he had depression, sudden outbursts, memory loss, difficulty with comprehension, and tinnitus.  Such evidence, when considered with the evidence of record in October 2007 and in conjunction with the medical evidence submitted since then regarding cognitive deficiencies and treatment for depression, constitutes new and material evidence to reopen the claim of service connection for residuals of a TBI to include headaches, particularly in light of the low threshold standard for reopening endorsed by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010).  It relates to the unestablished fact necessary to substantiate the claim, namely, current diagnoses of disabilities that may be linked to the Veteran's head injury during service.  Accordingly, the additional evidence received, viewed in the context of the evidence already of record at the time of the October 2007 rating decision, raises a reasonable possibility of substantiating the claim, and is both new and material.  Hence, the claim of service connection for residuals of a TBI to include headaches may be reopened.  De Novo consideration of the claim is addressed in the remand below.

Cervical Spine Disability

A November 1995 rating decision denied the Veteran service connection for a cervical spine disability on the basis that the evidence did not show any claimed neck injury or residuals thereof during service.  A letter dated in November 1995 notified the Veteran of the adverse determination and of his appellate rights.  He did not file a notice of disagreement, or submit new and material evidence in the year following.  Thus, the November 1995 rating decision became final by operation of law, but the claim may be reopened if new and material evidence is received.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156.  

The evidence of record at the time of the November 1995 rating decision included service records, a VA examination report, and statement of the Veteran.  The Veteran asserted in a June 1995 claim that he received treatment for his neck while stationed in Germany in 1979.  STRs show that the Veteran was seen in November 1976 with a complaint of a sore neck for three and a half weeks.  He reported that he had hit his head on a bed rail.  The assessment was a possible enlargement of a node that may be caused by infection on the hairline of the scalp.  In February 1981, the Veteran sustained a non-specific head injury when his track hit a tree and he was rendered unconscious for approximately five minutes.  He complained of a sore neck on the right side.  Range of motion of the neck was within normal limits at that time.  On August 1985 separation physical examination, the Veteran's spine was clinically evaluated as normal.  On August 1995 VA examination, the Veteran reported that he carried a heavy gun over both shoulders while he was in the paratroopers and that his neck has been stiff and sore since then.  He complained of numbness and tingling running into both arms to the elbows and across both shoulders.  The diagnosis was neck condition with possible radiculopathy into both arms with some loss of extension.  

As the unappealed November 1995 rating decision is final based on the evidence then of record, new and material evidence is required to reopen the claim.  38 U.S.C.A. §§ 5108, 7105.  As previously noted, whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdiction responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial). 

The records received since the November 1995 rating decision include VA medical records including a VA examination, a private medical report, and testimony and statements of the Veteran.  VA medical records show that in January 1996 the Veteran complained of pain and numbness in his right arm with tingling radiating from the neck.  On February 2013 VA examination mild, age appropriate, cervical DJD was diagnosed.  Private records include a statement by an orthopedic physician, Dr. Dauphin, who in January 2014 asserted that he reviewed the Veteran's STRs and post-service medical records.  He noted the Veteran's report of carrying a bazooka on his neck at all times during service and the documented head injury in February 1981.  He found that arthritis and degeneration were not always present on X-rays, and may take years to develop.  He concluded that the Veteran's cervical spine degenerative disc disease was as likely as not due to the February 1981 accident when he suffered a head injury in addition to his military training and duties consisting of PT and carrying a heavy bazooka around his neck.  

The medical evidence received shows a current, chronic cervical spine disability, diagnosed as DJD on VA examination, which was not specifically identified at the time of the previous November 1995 rating decision.  Moreover, the statement by Dr. Dauphin relates the current cervical spine disability to injury and events in service, which is an unestablished fact necessary to substantiate the claim. 

Further, in a July 2010 statement, the Veteran asserted that he had problems with his neck during service because he would carry a bazooka on his neck and throw it into the helicopter before getting in himself.  He claimed that carrying the heavy weapon took a toll on his neck.  At the May 2015 hearing he testified that he carried a bazooka against his neck and ran with it to helicopters.  Such evidence, when considered with the evidence of record in November 1995, constitutes new and material evidence to reopen the claim of service connection for a cervical spine disability, particularly in light of the low threshold standard for reopening endorsed by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010).  It relates to the unestablished fact necessary to substantiate the claim, namely, that events during service over time caused him to have a neck disability.  Accordingly, the additional evidence received, viewed in the context of the evidence already of record at the time of the November 1995 rating decision, raises a reasonable possibility of substantiating the claim, and is both new and material.  Hence, the claim of service connection for a cervical spine disability may be reopened.  De Novo consideration of the claim is addressed in the remand below. 

	Service Connection Claims 
	(Right Wrist and Neuropathy of the Lower Extremities)	

VCAA

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. §  103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letters in February 2010 (right wrist) and December 2011 (neuropathy of the lower extremities).  The Veteran was notified of the evidence needed to substantiate the claims of service connection; that VA would obtain service records, VA records, and records of other Federal agencies; and that he could submit records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  He was also advised how VA assigns disability ratings and effective dates of awards.

Furthermore, under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran had the opportunity to testify at a hearing before the undersigned in May 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties:  (1) to fully explain the issue and (2) to suggest the submission of evidence that may have been overlooked.  During the May 2015 Board hearing, the undersigned indicated that the Veteran's testimony would focus on the issues of service connection for a right wrist disability and neuropathy of the lower extremities, and noted the elements to substantiate the claims found lacking (such as evidence of a diagnosis for the disabilities for which the Veteran sought service connection).  The undersigned asked questions to ascertain the nature and etiology of the Veteran's claimed disabilities.  No pertinent outstanding evidence was identified by the Veteran (He was afforded a 90 day abeyance period by the undersigned to seek from his private doctor any evidence of a current diagnosis of a right wrist disability or neuropathy of the lower extremities).  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims, particularly the element of a current diagnosis of his disabilities (he indicated that he could ask his doctor for evidence of current diagnoses, but no additional evidence has since been received).  Therefore, the Board finds that, consistent with Bryant, there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The RO obtained the Veteran's STRs and pertinent postservice VA and private medical records.  To assist him in substantiating his lower extremity neuropathy claim, VA provided the Veteran a neurological examination in February 2013.  38 U.S.C.A. § 5103A(d).  VA has not conducted a contemporaneous medical inquiry in connection with the right wrist claim on appeal.  38 U.S.C.A. § 5103A(d).  However, further development (for a medical opinion) is not required because there is no record of a right wrist disability, or symptoms or complaints thereof, during service or for many years after service (nor any evidence indicating that any such disability might be related to his service).  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 
	
Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

At this juncture, the Board notes that any references to carpal tunnel syndrome will be discussed as appropriate with regard to the claim of service connection for neuropathy of the upper extremities.  

The Veteran claims he has a right wrist disability and neuropathy of the lower extremities that are related to his period of service.  In an October 2011 statement, his representative at the time indicated that the Veteran sustained a "cervical" spine injury in service which caused referred neuropathy of both lower extremities; he stated the Veteran had sciatica down both legs as a result of injury.  At a May 2015 Travel Board hearing, the Veteran testified that he received treatment for many sprains of his wrists during service.  He also mentioned activities during service such as pushups.  He related that he had a lot of radiating nerve pain (although it was not clear whether it involved pain in both the upper and lower extremities).  In regard to neuropathy of the lower extremities, he felt it was related to service by way of his track accident (i.e., in a February 1981 incident whereby he incurred a non-specific head injury) and by way of the physical activities therein such as running and jumping.  The undersigned noted that the Veteran's service-connected disabilities included lumbar spine degenerative arthritis, but not degenerative disc disease.  

Service personnel records show that the Veteran served on active duty from September 1972 to October 1974 and from August 1976 to January 1986.  His STRs are largely silent for complaints, findings, treatment, or diagnoses related to the right wrist or nerves in the lower extremities.  In April 1977, he was seen with complaints of low back pain which radiated from the lower lumbar region.  In November 1977, he was seen with low back pain for one day; the pain did not seem to be radiating to any area.  In June 1982, he had a hip injury with pain shooting down the side of his leg.  On August 1985 separation physical examination, the Veteran's upper and lower extremities were evaluated as normal.  

Postservice records on file include VA and private medical reports and records from SSA.  An August 1997 SSA decision shows that the Veteran was found disabled due to multiple disabilities, but the description of disabilities did not include a right wrist disability or a lower extremity neuropathy.  (Although there was reference to carpal tunnel syndrome leading to restrictions of the hands, wrists, and elbows, it will not be considered in relation to the claimed right wrist disability but in relation to the upper extremity neuropathy claim addressed in the remand below.)  In May 2006, the Veteran was seen on a primary care initial visit; he had complained of bilateral wrist and feet pain (with numbness to the fingers).  Examination of the extremities and the neurological system showed no neuropathy was present.  On July 2006 VA examination, the Veteran complained of low back pain that radiated to the left leg, causing numbness.  Motor, sensory, and reflex examinations were within normal limits.  The diagnosis was lumbar spine degenerative arthritis.  On October 2009 VA lumbar spine examination the Veteran complained of pain localized over both sacroiliac joints without radiation into the lower extremities.  Motor, sensory, and reflex examinations of the lower extremities were within normal limits.  A March 2010 VA outpatient record notes the Veteran was seen with low back pain but denied any radiation of pain down his legs.  In December 2012, he was screened for pain; he reported pain in various areas including the right wrist (another record dated the same day indicated that the complaint was left wrist pain).  

On a February 2013 VA spine and neurological examination, the examining physician found the sciatic nerves were normal, as were the other nerves of the lower extremities except for mild incomplete paralysis of the external popliteal (common peroneal) nerves in the right and left lower extremity.  On a sensory examination, there was decreased sensation to light touch in the lower leg/ankle bilaterally and in the foot/toes bilaterally.  The examiner concluded that findings of radiculopathy were not evident based upon current evaluation, and that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  It was further noted that the Veteran had a history of diabetes, that diabetic neuropathy was noted by review, and that current clinical findings were consistent with such diagnosis.  (Service connection has not been established for diabetes mellitus.)  

A March 2013 VA outpatient record notes that the Veteran's medical history included bilateral sensory-motor polyneuropathy of both legs, but neither the complaints at that time nor the assessment included neuropathy of the lower extremities.  Diabetic neuropathies were noted on the Veteran's active problem list in March 2013 and thereafter.  

As shown by postservice medical reports on file, there have been no clinical findings of a disability of the Veteran's right wrist, and no clinical findings of neuropathy of the lower extremities that is not attributable to his nonservice-connected diabetes mellitus.  The Board notes that even if there were clinical findings such as numbness and pain, such symptoms standing alone do not constitute a disability without an identified basis (underlying pathology) for the finding or symptom.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).  No underlying pathology relating to the right wrist and lower extremity neurological complaints has been diagnosed or identified (other than the neuropathy related to nonservice-connected diabetes mellitus). 

Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case - whether there are current diagnoses of a right wrist disability or lower extremity neuropathy which can be related to service - fall outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, any assertions of the Veteran as to diagnosis and causation in the matters at hand have no probative value. 

As the record now stands service records and postservice evidence do not show a diagnosis of a right wrist disability or neuropathy of the lower extremities (beyond diabetic neuropathy related to a nonservice-connected disability).  In the absence of satisfactory proof that the Veteran has current diagnoses of such claimed disabilities, there is no valid claim of service connection for the disabilities.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply and the claims must be denied.  See 38 U.S.C.A §5107.

[The Veteran is advised that future diagnoses of a right wrist disability and neuropathy of the lower extremities could present a basis for reopening these claims.]


ORDER

The appeal to reopen a claim of service connection for a prostate disability is granted.

The appeal to reopen a claim of service connection for residuals of a TBI to include headaches is granted.  

The appeal to reopen a claim of service connection for a cervical spine disability is granted.  

Service connection for a right wrist disability is denied.  

Service connection for neuropathy of the lower extremities (also claimed as sciatica) is denied.  
REMAND

Prostate Disability, Residuals of a TBI, and Cervical Spine Disability

Further development of the record (for compliance with VA's duty to assist in the development of facts pertinent to the claims) is necessary prior to consideration of the claims of service connection for a prostate disability, residuals of a TBI including headaches (also claimed as a head injury and cognitive disorder), and a cervical spine disability on de novo review.  38 C.F.R. § 3.159.  This is because the evidence of record is insufficient to decide the claims.  In particular, VA examinations are needed to determine whether the current claimed disabilities are related to the Veteran's service.  

Regarding a prostate disability, the Veteran has not been afforded a VA examination to evaluate his prostate condition, which the records show has been diagnosed as BPH and chronic prostatitis.

Regarding TBI residuals including headaches, the VA examination in July 2006, which diagnosed migraines based, it appears, on the Veteran's reported history, is deemed to be inadequate for rating purposes, particularly as he has alleged his TBI residuals involve more than headaches and the July 2006 examination was solely a neurological evaluation.  [At the Board hearing, he testified to having such TBI residuals as depression, sudden outbursts, memory loss, comprehension problems, and tinnitus.]  Medical reports in May 1996 and July 2009 show he has a cognitive disorder, and numerous other VA records reflect diagnoses of major depression and tinnitus.  Therefore, another examination, specific to assessing TBI residuals, is necessary.  

Regarding cervical spine disability, in February 2013 the Veteran underwent a VA examination, and mild DJD of the cervical spine that was felt to be "age-appropriate" was diagnosed.  The Veteran has since submitted a medical opinion by his private doctor, Dr. Dauphin, who in January 2014 related the Veteran's neck condition, identified as degenerative disc disease, to the head injury in service.  A VA examination is needed to reconcile the conflicting medical opinions regarding the nature of the Veteran's current cervical spine disability (DJD vs. degenerative disc disease) and its etiology (age-related vs. related to trauma in service?).  

Left Wrist

The Veteran testified in May 2015 that he was treated multiple times during service for sprains of his wrists.  The RO denied his claim of service connection for a left wrist disability in March 2010 on the basis that there was no current wrist disability.  A review of the medical records found that the Veteran was seen with complaints of left wrist pain in December 2012, and had DJD of the wrist diagnosed.  January 2013 VA X-rays appeared to show minor, age-related changes in the left wrist.  It does not appear that the Veteran has been afforded a VA orthopedic examination to determine the etiology of any left wrist disability.  As the evidence of record is insufficient to decide the claim, a VA medical examination and medical opinion are needed.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Neuropathy of the Upper Extremities

During the May 2015 Travel Board hearing the undersigned expressed the feeling that the claim of service connection for neuropathy of the upper extremities was intertwined with the claim of service connection for a cervical spine disability.  Further, it was stated that if the cervical spine disability claim was reopened, the undersigned would request a VA examination to ascertain the nature and etiology of the claimed disability.  Although a VA examination in February 2013 found no radicular pain in the upper extremities, the Veteran testified in May 2015 that he had a lot of radiating nerve pain.  Further, in his January 2014 statement, Dr. Dauphin diagnosed degenerative disc disease of the cervical spine.  

It is also noted that the medical records show that the Veteran has a history of carpal tunnel syndrome on the left (with left carpal tunnel release surgery in the early 1990s), and that he was sent to the VA occupational therapy clinic in August 2013 for bilateral wrist splints for his carpal tunnel syndrome.  Notably, the RO has denied the Veteran service connection for carpal tunnel syndrome in June 1996 and April 1998 rating decisions which were not appealed.  An examination to discern whether he has now has neuropathy of the upper extremities that may be attributed to the diagnosed cervical spine disability and/or related to his service is necessary.  

Bilateral Hearing Loss and Tinnitus

Regarding the claim for a compensable rating for bilateral hearing loss, the Veteran testified in May 2015 that the disability has worsened since his most recent audiological examination in February 2012.  Thus, a new VA examination to assess the current severity of the bilateral hearing loss is necessary.  38 C.F.R. § 3.159(c)(4)(i).  Further, regarding the claim of service connection for tinnitus, VA audiological examinations have resulted in varying assessments on whether the Veteran has tinnitus that is attributable to service.  For example, on October 2009 examination, no complaint of tinnitus was noted.  Then, on February 2012 examination, the examiner opined that the Veteran's tinnitus was not related to military noise exposure, but did not explain whether the tinnitus may be secondary to, or a symptom of, the service-connected bilateral hearing loss.  On a February 2013 examination, in response to a request to address whether any tinnitus was related to the documented head injury in service, the examiner concluded that an etiological opinion could not be provided without resort to speculation.  However, he then provided rationale, giving reasons why tinnitus would not be related to the head injury (e.g., Veteran reported tinnitus began three years ago while the head injury occurred more than 25 years ago; ear canals and tympanic membranes were normal, without evidence of a temporal bone fracture; and the type of the Veteran's hearing loss was sensorineural and not evidently secondary to trauma, because hearing loss due to trauma was usually conductive or mixed).  In other words, the rationale appears inconsistent with the conclusion that an opinion could not be made without speculating.  As the record lacks an adequate VA medical opinion regarding the etiology of the tinnitus, another opinion is necessary.  

TDIU

As the issue of entitlement to a TDIU is inextricably intertwined with issues being remanded for additional evidentiary development, consideration of the appeal in that matter must be deferred pending development of the remanded issues. 
Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record updated (from November 2014) complete records of VA evaluations and treatment the Veteran received for prostate problems, residuals of TBI, cervical spine disability, left wrist disability, upper extremity neuropathy, tinnitus, and hearing loss.  

2.  The AOJ should thereafter arrange for a urology examination of the Veteran to determine whether it is at least as likely as not (a 50 percent or higher probability) that any currently diagnosed prostate disability is related to an injury, disease, or event in service.  The Veteran's claims folder must be reviewed by the examiner.  The examiner should set forth reasons for the opinion with reference, as appropriate, to pertinent evidence, to specifically include STRs that document complaints of a urinary nature during service.  

The examiner is asked to consider, and comment upon (as deemed appropriate) that:  In hearing testimony, the Veteran asserted that he received treatment for prostate problems in service.  Service treatment records show (in a report of medical history in October 1979) that the Veteran indicated that he had or had had frequent or painful urination.  He was seen with complaints of pain with urination in January 1984, with an assessment of urinary tract infection versus urethritis and prostatitis.  The same complaints were made in late August 1985, at which time an examination revealed the prostate to be tender; the assessment was rule out urethritis and prostatitis.  A few weeks prior to that visit, at the time of an August 1985 separation physical examination, the genitourinary system was normal.  Following service, VA medical records show that on January 1996 examination the prostate was tender.  In January 2003, the Veteran had complaints referable to "chronic prostatitis."  He described having problems with his prostate while in service; on examination, the prostate was tender, and the diagnosis was prostatitis.  In March 2003, he was seen on follow-up, with complaints of urinary symptoms for over a year; in the assessment, his symptoms were suggestive of prostatitis.  Thereafter, VA records reflect diagnoses of, and treatment for, chronic prostatitis and benign prostatic hypertrophy with urinary obstruction.

3.  The AOJ should also arrange for the Veteran to be examined by an appropriate physician to determine whether it is at least as likely as not (a 50 %or higher probability) that he has any residuals of a TBI sustained in a head injury in service.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  The examiner should set forth reasons for the opinion with reference, as appropriate, to pertinent evidence of record, to specifically include STRs that document treatment for a non-specific head injury in February 1981.  

The examiner is asked to consider, and comment upon (as deemed appropriate), the following facts noted.  In hearing testimony, the Veteran asserted his belief that he had the following disabilities as a result of the head injury in service:  depression, sudden outbursts, memory loss, difficulty with comprehension, and tinnitus.  STRs show he was treated for a non-specific head injury in February 1981, when he reportedly lost consciousness for five minutes.  His head was evaluated as normal on the August 1985 service separation examination.  Following service, VA records show that the Veteran was found to have a cognitive disorder on April 1996 psychological evaluation and on June 2009 neuropsychological evaluation.  On a July 2006 VA neurological examination, the Veteran reported that he started to have headaches in service after a motor vehicle accident, and thereafter self-medicated with various substances such as heroin, cocaine, and marijuana.  The diagnosis was migraine headaches.  VA records also show treatment for major depression.  

4.  The AOJ should arrange for the Veteran to be examined by an appropriate physician to determine whether it is at least as likely as not (50 percent or higher probability) that a diagnosed cervical spine disability, upper extremity neuropathy, and/or left wrist disability are related to an injury, disease, or event in service from September 1972 to October 1974 and from August 1976 to January 1986.  The claims folder must be reviewed by the examiner.  The examiner should set forth reasons for the opinion with reference, as appropriate, to pertinent evidence of record, to specifically include service treatment records.  

Regarding the cervical spine disability, the examiner should furnish a definitive diagnosis, to include whether there is DJD, degenerative disc disease, or both, and reconcile the varying medical opinions of record.  The examiner is also asked to consider, and comment upon (as deemed appropriate), the following facts as noted.  In statements and hearing testimony, the Veteran asserted that had problems with his neck during service because he would carry a bazooka on his neck and throw it into the helicopter before getting in himself; he claimed that the heavy weapon took a toll on his neck, and that his neck has been stiff and sore since then.  STRs show that the Veteran was seen in November 1976 with a complaint of a sore neck for three and a half weeks; he reported that he had hit his head on a bed rail, and the assessment was a questionable enlargement of a node that may be caused by infection on the hairline of the scalp.  In February 1981, he sustained a non-specific head injury when his track hit a tree and he was rendered unconscious for approximately five minutes.  He complained of a sore neck on the right side, and range of motion of the neck was within normal limits at that time.  On August 1985 separation physical examination, the Veteran's spine was clinically evaluated as normal.  Following service, on August 1995 VA examination, the diagnosis was neck condition with possible radiculopathy into both arms with some loss of extension.  A January 1996 VA outpatient record notes the Veteran complained of right arm pain and numbness with tingling radiating from the neck.  On February 2013 VA examination, the diagnosis was mild cervical degenerative joint disease, which the examiner felt was age appropriate and related to service.  In a January 2014 statement, Dr. Dauphin concluded that the Veteran's cervical spine degenerative disc disease was as likely as not due to the February 1981 accident when he suffered a head injury in addition to his military training and duties consisting of PT and carrying a heavy bazooka around his neck.  

Regarding the upper extremity neuropathy, the examiner is asked to furnish an opinion that clarifies whether or not the Veteran has neuropathy of the upper extremities, and if so, its origin (i.e., whether it is due to a diagnosed cervical spine disability?).  

Regarding left wrist disability, the examiner is asked to furnish an opinion that clarifies whether or not the Veteran has such disability.  The examiner is also asked to consider, and comment upon as necessary, the following facts as noted.  In hearing testimony, the Veteran asserted that during service he received treatment for many wrist sprain; he also mentioned activities during service such as pushups, and attested to currently having a lot of radiating nerve pain (although it was not clear whether it involved pain in both the upper and lower extremities).  STRs are silent regarding specific wrist injury.  VA records show that the Veteran was seen with complaints of left wrist pain in December 2012, and DJD of the wrist was diagnosed.  VA X-rays in January 2013 appeared to show minor, age-related changes in the left wrist.  

5.  The AOJ should also arrange for an audiological evaluation of the Veteran to determine the current severity of his service-connected bilateral hearing loss and to ascertain the nature and likely etiology of any tinnitus.  The Veteran's record must be reviewed by the examiner.  

Regarding tinnitus, based on examination/interview of the Veteran and review of the record, the examiner should render an opinion as to whether it was at least as likely as not (a 50 percent or better probability) that any currently diagnosed tinnitus was incurred in or aggravated during his period of service from September 1972 to October 1974 and from August 1976 to January 1986.  The examiner's rationale should include comment on whether or not the Veteran's hearing loss and any diagnosed tinnitus share a common etiology, and whether any diagnosed tinnitus may be attributable to a documented head injury during service.  To that end, the examiner should consider, and comment upon as necessary, the opinions of the VA examiners in October 2009, February 2012, and February 2013, regarding the presence and etiology of tinnitus.  

All opinions must include rationale.

6.  Thereafter, the AOJ should review the record and readjudicate the claims remaining on appeal (TDIU after any further development suggested by that sought above, and with consideration of any changes in the determinations on the other claims remanded).  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


